Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed December 16, 2021.
 
The proposed amendment has been entered and made of record.  Claims 1 and 14 have been amended to more particularly point out and distinctly claim the invention.   

  In view of applicant’s amendment to amend the claims 1 and 14 to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.        

Applicant submits an Electronic Terminal Disclaimer to overcome the rejection of the Claims Under the Doctrine of Double Patenting.  The Terminal Disclaimer is approved on December 16, 2021. Therefore, examiner withdraws the Double Patenting rejection.

Applicant's amendment with respect to the pending claims 1-20, filed December 16, 2021, places the application in condition for allowance.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that a set of handheld security devices; a set of local controllers, physically installed at the area, and communicatively coupled to the set of handheld security devices; a set of local 

Independent claims 14 and 16 recites a system and also includes similar features to those of recited within independent claim 1; therefore, independent claims 14 and 16 are also allowed at least for the same reasons discussed above.

Claims 2-13, 16 and 17-20 depend directly or indirectly upon independent claims 1, 14 and 16; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684